Fourth Court of Appeals
                               San Antonio, Texas
                                     January 19, 2017

                                   No. 04-16-00589-CR

                               Anthony George NELSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR2179
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER
       Appellant’s second request for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on February 17, 2017. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court